Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12 September 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 3-7, 10, 14, 18-21, 24-25 and 31-34 have been canceled. The said claims were all canceled in a previous filing.
2. No new Claims have been added.
3. Claims 1, 29, 30 and 35-36 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112, 102, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claim 1 has been overcome by amendment.
6. The rejection of Claims 1, 2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been overcome by appropriate amendments.

	Claims 1-2, 8-9, 11-13, 15-17, 22-23, 26-30, and 35-36 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 12 September 2022 wherein the limitations in pending claims 1, 29, 30 and 35-36 have been amended. In claim 1, in one of the substitutions an end methyl group has been changed to a -CH2 and H as a substitution for the moiety A and trifluoromethanesulfonate as a substitution for the moiety X- has been deleted. In claim 29 the derivatives of HMF have been specified. In claim 30 the recitation ‘an appropriate’ has been deleted. In claims 35 and 36 the term comprising has been replaced by ‘consisting of’.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 8-9, 11-13, 15-17, 22-23, 26-30, and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended claim 1 recites ‘or consisting of a first monomer of formula I’ and below this line recites the letter c. It is not clear what applicant intends by this recitation. The resulting polymer structure is also unclear.
Claims 2, 8-9, 11-13, 15-17, 22-23, 26-30, and 35-36, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59; of record).
Pourjavadi et al teaches an ionic polymer, poly(1-viny-3-)3-sulfopropyl)imidazolium hydrogen sulfate (polySIL; page 56, para 2.3). This is obtained by polymerizing the two monomers shown in Scheme 1. The first monomer on the top right of Scheme 1 meets the limitation of formula II in claim 1 for Z3+ imidazolium moiety, L is absent, m is 3 and A is SO3H. The monomer on the bottom right of Scheme 1 meets the limitation of the monomer of formula I in claim 1 for Z1+ = Z2+ = imidazolium moiety, z is 0 and n is 4. Both monomers have HSO4- as the counter ion which meets the limitation of X- in claim 1. Therefore, the above ionic polymer obtained by polymerizing the two monomers meets the ionic polymer of claim 1.
Since L is absent it meets the limitation of claim 8. The monomer on the bottom right of Scheme 1 meets the limitation of claim 11 since both Z1+ and Z2+ are imidazolium moiety (Z1+ and Z2+ are the same). 
Therefore, Pourjavadi et al anticipates claims 1, 8 and 11.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1, 8 and 11 under 35 USC 102 over Pourjavadi arguing that the material made by Pourjavadi is distinguishable from that of the pending claims at least as the [VSim][HSO4] portion is not incorporated into the polymer backbone such as in copolymerization leading to an ionic polymer consisting of the claimed first monomer of formula I and second monomer of formula II. Pourjavadi teaches an ionic catalyst in which [VSim][HSO4] is immobilized into the polymer chain. As seen in Fig. 1 the imidazole of the [VSim][HSO4] is not part of the polymer backbone as only the vinyl group of this monomer plays a role in association. The polymer of Poorjavadi is not the claimed ionic polymer consisting of the monomer of formula I and second monomer II. For making the asserted BVD in Scheme I, Poorjavadi relies on treating the bromide ionic compound with sulfuric acid. Since HBr is a much stronger acid than sulfuric acid, the best case is a mixture of the hydrogen sulfate and bromide salt with considerable amount of sulfuric acid would be forming in the system such that the monomer forming is not what is used as Pourjavadi asserts. Pourjavadi fails to suggest any mechanism of effectively forming the monomers used in the system. Pourjavadi does not teach how to make the polySIL or any ionic polymer falling under the present claims (pages 14-15 in Remarks).
Applicant’s arguments are not found to be persuasive. Pourjavadi teaches an ionic polymer which is made from two monomers which meet the structural limitations of the monomer of formula I and the monomer of formula II. Fig. 1 in Pourjavadi shows the polymer obtained. Claim 1 requires a polymer formed from formula I and formula II. There is no requirement that a particular moiety should be incorporated into the backbone of the polymer. The ionic polymer of Pourjavadi has been made by heating the two monomers in the presence of AIBN. This is the process used in the examples in the specification of the present application. Therefore, the polymer of Pourjavadi is an ionic polymer as recited in claim 1.
Regarding the making of the monomer BVD, applicant argues that Poorjavadi relies on treating the bromide ionic compound with sulfuric acid. Since HBr is a much stronger acid than sulfuric acid, the best case is a mixture of the hydrogen sulfate and bromide salt with considerable amount of sulfuric acid would be forming in the system such that the monomer forming is not what is used as Pourjavadi asserts. Poorjavadi has made this polymer according to literature procedure and has given the spectral characteristics for it. Pourjavadi also discusses the spectra of the compound (page 57, left col, last para). Some bromide salt may be formed. However, according to the spectrum there is the hydrogen sulfate salt also present as shown by the sulfoxide stretching frequency. Therefore, the BVD made by Pourjavadi meets the structural limitations of the monomer of formula II. Poorjavadi anticipates the instant claims. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9, 11-13, 15-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59; of record) in view of Hirano et al (US 2002/0028887 A1; of record).
The teachings of Pourjavadi et al are set forth above. Poorjavadi does not teach an ionic polymer consisting of a first monomer of formula I or one consisting of monomer of formula I and at least one second monomer selected from formulas II-IV having some of the structural limitations for Z1, Z2, Z3, X-, L, A, m, n, z and w as in claims 1-2, 9,11-13, 15-16 and the network, solid support and membrane as in claims 17, 22 and 23. However, Pourjavadi’s monomer and polymer read on the structural formulas recited in for Z1-Z3 (imidazolium), the sulfonyl group, X-, and A in claim 1, imidazolium and sulfonyl in claims 2 and 13, imidazolium moiety as in claims 15-16 and without the substitution L as in claim 9.
Hirano et al teaches ionic polymers which have the structural features recited in instant claims 1-2, 13 and 15-17 (see entire document). Several anions are also present including the ones recited in claims 1-2 for A, and claims 9 and 12 (para 0053). The polymers are crosslinked, which indicates that it is a network (as in claim 17; paras 0018-0022). The polymers can be used as membranes (para 0154, 0157; as in claim 23). Since they can also be used as resins for various purposes it is obvious to make a solid support incorporating the polymers (para 0157; as in claim 22).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, polymers having the claimed monomeric units and substitutions are known (Pourjavadi and Hirano). Hirano also teaches ionic polymers having various other substitutions as claimed. Thus, it is obvious to arrive at the claimed ionic polymers in view of the combined teachings of the prior art. In view of the teachings of Pourjavadi and Hirano, one of ordinary skill in the art would find it obvious to make the ionic polymers having the substitutions in claims 1-3, 8-9, 11-15 and the ionic polymers as in claim 16.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to make the claimed ionic polymers in order to look for polymers that are efficient in applications taught in the prior art. The polymers having the claimed substitutions provide for high loading and are useful in large scale synthesis in an ecologically green procedure (Pourjavadi-Conclusion). 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-2, 8-9, 11-13, 15-17 and 22-23 under 35 U.S.C. 103 over Pourjavadi et al in view of Hirano et al arguing that simple knowledge of chemical structures does not provide reasonable motivation or expectation of success for combination with other components/structures. There is no teaching in the cited references to make specific molecular modifications in the claimed ionic polymers with the claimed characteristics.
Structures of formula (1), formula (2) and formula (3) disclosed by Hirano (pages 3-4) are different from the monomers according to claim 1 of the present application. Hirano’s catalysts are used for the production of glycols, which is very different purpose from the hydrolysis of biomass. Hirano also discloses other applications, like ion exchange, hydroxypropylation of acrylic acid and use of monomer as a crosslinker. These are different from the hydrolysis of biomass use for synthesis of dihydropyrimidines as is touted by Pourjavadi. While some parts of Hirano overlap with some Markush elements, there is no motivation to make any adjustment for any purpose in the cited references. The teaching of Pourjavadi regarding high loading and use in large scale synthesis in an ecologically green procedure shows that the authors were looking for selling points (commercial advantages) for their catalyst. Such a statement does not point out to biomass degradation (hydrolysis) as presently claimed polymers may be used. From the data disclosed in Table 1 of Pourjavadi, the heterogeneous systems on SiO2 are superior. The claimed ionic polymers have specific properties and advantages that are not disclosed (specification, page 39, lines 1-22) or suggested in the cited references. For these reasons withdrawal of the rejection is requested (Remarks, pages 16-19).
Applicant’s arguments are not found to be persuasive. Applicant is arguing that the prior art does not suggest to make the ionic polymers with the claimed characteristics. There are no characteristics claimed except for the structural limitations. Structure 3 of Hirano (para 0024) has two piperidinium ion moieties with an attached olefinic moiety linked to each other via an alkyl group. This structural feature is present in formula I of claim 1, wherein the Z1-Z2 can be a piperidinium ion. Formula 12 (para 0081 in Hirano) has the cationic pyrrole moiety which is also one of the structures for Z1-Z2. Pourjavadi teaches monomers that read on the monomers of claim 1. In view of these two teachings one of ordinary skill in the art would be motivated to make the ionic polymers with the other related substitutions for Z1-Z3. Applicant also has correctly stated that there is overlap with some Markush elements. The applications for which Hirano has made its ionic polymers may be for applications, like ion exchange, hydroxypropylation of acrylic acid and use of monomer as a crosslinker, which are different from the hydrolysis of biomass use for synthesis of dihydropyrimidines as is touted by Pourjavadi. However, both applications use the same type of ionic polymer as the catalyst in their respective processes. Therefore, one of ordinary skill in the art would make the other claimed ionic polymers for use as catalyst in these applications in order to look for other ionic polymers which may be more efficient. Moreover, the use of these ionic polymers in different types of reactions as catalyst shows that they are versatile and can be used in several types of reactions.
Applicant argues that Pourjavadi’s teaching regarding high loading and use in large scale synthesis in an ecologically green procedure shows that the authors were looking for selling points (commercial advantages) for their catalyst. The teaching of Pourjavadi shows the advantages that their ionic polymer has over the others, which is a commercial advantage. One of ordinary skill in the art would definitely consider this as an important advantage and would look for other similar catalysts for the applications taught by Pourjavadi and Hirano. Such a statement need not necessarily point out to biomass degradation (hydrolysis) as presently claimed polymers may be used. The prior art teaches some use for its ionic polymers and some advantages its polymers have. The use does not have to be for the same purpose applicant claims. 
Table 1 of Pourjavadi compares the effect of poly(SIL) with the SiO2 counterparts. According to Pourjavadi the advantage it’s catalyst has over the other is the use of a low amount of its solid catalyst in the Biginelli reaction with the same loading (see left col, para below Table 1). The Biginelli reaction is another application of the ionic polymer as a catalyst. From Table 3 (page 58, right col) of Pourjavadi it is seen that under the conditions used, the yields were significantly better compared to classical Biginelli procedure. Applicant refers to page 39, lines 1-22 in the specification regarding the advantages of the ionic polymers of the present invention. Since the ionic polymers of the prior art are derived from the same component monomers as in the instant invention they should also have the properties applicant states in the said page and lines. Pourjavadi’s experiments show that they also operate at moderate temperatures. Suggestion for making a network and membranes is also seen in the prior art using the ionic polymers.
The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained.

Claims 26-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59; of record) in view of Hirano et al (US 2002/0028887 A1; of record) and further in view of Baynes et al (US 2016/0032038 A1; of record) and DeLong et al (US 8,575,374; of record).
The teachings of Pourjavadi and Hirano are set forth above. From the teachings of both references the artisan will recognize that ionic polymers wherein the heterocyclic groups like imidazolium, etc. are part of the polymeric backbone as claimed are known in the art and other structurally related polymers can also be made. According to Hirano, these types of polymers have excellent catalytic activity (para 0017). Pourjavadi also teaches that its ionic polymers are useful as catalysts. However, both do not teach the use of the ionic polymers in the methods of production of chemicals from biomass as in claims 26-30 and 35-36.
Baynes et al teaches polymeric ionic salts having imidazolium cation and anions and other substitutions. A basic backbone wherein the imidazolium moiety is present (as in the ionic polymer used in the claimed methods) is also suggested (Fig. 7C). According to Baynes, there is ongoing need for new and efficient catalysts for processing biomass (paras 0003-0005) and that its polymers can be used to hydrolyze cellulose and hemicellulose to sugars (para 0006). From this teaching of Baynes one of ordinary skill in the art will recognize that the ionic polymers of Pourjavadi and Hirano, wherein the substitutions like imidazolium and other similar moieties which are part of the polymer backbone and having the counter ions as claimed can be used as catalysts for the conversion of biomass into chemicals like sugar as in claims 26, 28 and 29.
The biomass can be cellulose, lignocellulose, etc. (paras 0386-0388; as in claims 35-36). In the method of producing one or more fine chemicals from biomass, the biomass may be pretreated (paras 0394-0424; as in steps a and c in claims 28 and 29). The cellulosic material is contacted with the polymeric catalyst under conditions to hydrolyze it in to sugars (paras 463-474; sugars including C5-C6 sugars as in claims 26 and 29). The contact can also be done in the presence of a solvent and the process conditions like pH, time of contact and temperature can be adjusted (paras 0426-0452; steps d-e in claims 26 and 29 and limitations of claims 27 and 30). The reaction mixture can be mixed with water to get a solid biomass phase and a liquid phase containing the sugars and the sugars can be isolated form the liquid phase (para 0457; steps f-g in claims 26 and 29).
According to DeLong, ionic liquids have been used for conversion of cellulosic materials to sugars. The reducing sugars are degraded further in to hydroxymethylfurfural and furfural (col. 4, line 54 through col. 5, line 5; method of producing furfural and hydroxymethylfurfural as in claim 29). Even though DeLong does not teach the use of an ionic polymer as recited in the instant process, one of ordinary skill in the art, in view of the teachings of DeLong and Baynes, will recognize that the ionic polymers as taught by Pourjavadi and Hirano, which have the claimed substitutions like imidazolium as part of the backbone and the counter ions as claimed can be used as catalysts with a reasonable expectation of success in a method of producing the fine chemicals as in claims 26-30 and 35-36. In view of the teachings of the prior art (Baynes), it would be obvious to the artisan to contact the first solid phase that includes the residual material with the same catalyst or a different catalyst and further degrade it to produce a second solid phase and second liquid phase and isolating the second liquid phase and recovering C6 oligomer and monomer sugars and/or HMF and or humins as in steps h-k in claim 29. Recycling the residual biomass is also suggested by Baynes (paras 485-491). It would be obvious to the artisan to use the network comprising the ionic polymer or the solid support or the membrane containing the ionic polymers as in claim 17, 22 and 23 in the methods of claims 26 and 29 since that artisan would have a reasonable expectation that they will also perform the same catalytic function as the ionic polymers themselves used individually.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A), (B) and (G) above is seen to be applicable here since based on the prior art teachings, ionic polymers having the claimed monomeric units and substitutions are known (Pourjavadi and Hirano). Hirano also teaches ionic polymers having various other substitutions as claimed. Ionic liquids having the claimed cations and anions have been known in the art to be used as catalysts to convert biomass into sugars, HMF and furfural. Thus, it is obvious to arrive at the claimed method of producing fine chemicals using ionic polymers having the same components as in the individual ionic liquids in view of the combined teachings of the prior art. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to use the claimed ionic polymers in a method of making fine chemical since Baynes teaches that ionic polymers serve as new catalysts that can efficiently generate sugars and sugar-containing products from biomass on a commercially viable scale (paras 0005-006).
Response to Applicant’s Remarks
Applicant has traversed the rejection of Claims 26-30 and 35-36 under 35 U.S.C. 103 over Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59; of record) in view of Hirano et al (US 2002/0028887 A1; of record) and further in view of Baynes et al (US 2016/0032038 A1; of record) and DeLong et al (US 8,575,374; of record) arguing that:
The remarks with respect to the failings of Pourjavadi and Hirano as above are incorporated here. 
The ionic polymers of Baynes require polymeric backbone to which acidic monomers and ionic monomers are linked as side chains (Fig. 1 of Baynes). The claimed polymers have nitrogen containing cationic groups in the polymeric backbone. Fig. 7C of Baynes might be misleading, as it attempts to represent a structure incorporating imidazolium moieties in the backbone. However, the structure depicted presents a polymer which is impossible to obtain by copolymerization of corresponding vinyl derivatives-the carbon bridge between the imidazolium and benzyl moieties is just a C1. The depicted structure is highly questionable in terms of synthesis and potential applicability. The acidic monomer used to make the claimed ionic polymers has completely different nature from the one used in Baynes. The difference is a COOH groups instead of -SO3H, it is adjacent to the aliphatic CH2 group and not to the aromatic moiety, the corresponding imidazolium moiety instead of the aryl ring which completely changes the properties of the vinyl group and hence kinetics of polymerization. The ionic polymers of Baynes are different from the polymers of the instant claims. Baynes relates to polymeric materials used to digest the hemicellulose and cellulose in biomass, specifically to hydrolyze them into mono and/or oligosaccharides. The focus of the present claims is different, as it focusses synthesis of oligosaccharides.
Delong refers to a method of depolymerization of biomass and requires the use of ionic liquid solvent and ionic liquid catalysts that are completely different from the polymer according to claim 1 of the present application. There is no teaching or suggestion in the cited references to use the claimed ionic polymers in the method of producing sugars from biomass (Remarks-pages 20-22).
Applicant’s arguments are not found to be persuasive. The Examiner’s arguments regarding the teachings of Pourjavadi and Hirano as above apply here. Baynes teaches polymers that have the cationic groups as claimed. According to Baynes, Fig. 7C illustrates a portion of an exemplary polymer with an ionomeric backbone (para 0055). The backbone of the polymer shown in Fig. 7C has the cationic groups. Present claim 1 recites both carboxyl and sulfonic acid groups as substitutions on the monomer, which would be carried over to the polymer. From this teaching of Baynes the artisan would recognize that the polymers of Pourjavadi can also be used for hydrolyzing biomass to produce sugars as in claim 26 since the polymer of Pourjavadi is similar to that of Baynes. How the polymer taught by Baynes is made or if it is possible to make it is not of concern since Pourjavadi teaches the claimed ionic polymers. Baynes teaches that there is ongoing need for new and efficient catalysts for processing biomass and that its polymers can be used to hydrolyze cellulose and hemicellulose to sugars (as set forth above). From this teaching of Baynes one of ordinary skill in the art will recognize that the ionic polymers of Pourjavadi and Hirano, wherein the substitutions like imidazolium and other similar moieties which are part of the polymer backbone and having the counter ions as claimed can be used as catalysts for the conversion of biomass into chemicals like sugar as in claims 26, 28 and 29.
The fact that DeLong does not teach the use of an ionic polymer as recited in the instant process has been acknowledged in the rejection. One of ordinary skill in the art, in view of the teachings of DeLong and Baynes, will recognize that the ionic polymers as taught by Pourjavadi and Hirano, which have the claimed substitutions like imidazolium as part of the backbone and the counter ions as claimed can be used as catalysts with a reasonable expectation of success in a method of producing the fine chemicals as in claims 26-30 and 35-36 in view of Delong. Pourjavadi teaches solid catalysts that can be used without a solvent. Therefore, there is a reasonable expectation of success of using it without a solvent for hydrolyzing biomass to produce sugars, furfural and hydroxymethylfurfural as claimed. 
The combined teachings of the prior art do render the instant claims obvious. The rejection is maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,894,851 (‘851) in view of Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59) and further in view of Hirano et al (US 2002/0028887 A1), Baynes et al (US 2016/0032038 A1) and DeLong et al (US 8,575,374).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to an ionic polymer containing either monomer of formula I or containing a monomer of formula I and at least one of formulas II-IV. Dependent claims 2, 8-9, 11-13, 15-17 and 22-23 recite limitations drawn to specific cations, anions, carboxyl groups, monomers, specific ionic polymers, and a network, solid support and membrane containing the ionic polymers of claim 1. Claims 26-30 and 35-36 are drawn to a method of producing fine chemicals from biomass via contact of the biomass with the ionic polymers.
Claims 1-6 of ‘851 are drawn to an ionic polymer which has a cation in the back bone. The cations, anions and other substitutions overlap with those recited in instant claims 1-2, 8-9, 11-13, 15-17. Claims 5-6 of ‘851 are drawn to a solid support and membrane comprising the ionic polymers, which overlap with instant claims 17, 22 and 23. Claims 7-15 are drawn to a method of producing chemicals via contact of biomass with the ionic polymers using process steps as in instant claims 26-30 and 35-36.
Claims 1-15 of ‘851 differ from the instant claims in that the instant claims employ an ionic polymer which can have more than one cationic moiety in the backbone of the polymer whereas the polymer of ‘851 has a single cationic moiety. 
From the teachings of the secondary references as set forth above, it can be seen that ionic polymers having more than one cationic moiety in the backbone including the various substitutions can be made and used in the method of making fine chemicals from biomass.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the instant invention that the ionic polymers of ‘851 could be modified to include more than one cationic moiety and also include addition al substitutions in order to arrive at the claimed ionic polymers and use them in the method of making fine chemicals as instantly claimed.
  In the instant case ‘851 teaches substitutions used in the ionic polymers and the method of using them for making chemicals from biomass using the steps applicant claims.  Although the claims of '851 employ an ionic polymer having a single cationic moiety, one of ordinary skill in the art would readily recognize that the scheme taught by '851 could be modified in view of the secondary references to make the instant polymers and employ them in the same method of making fine chemicals from biomass with a reasonable expectation of success.  The use of known substitutions in polymers taught in the prior art and use them as catalysts in the same type of reactions is not seen to render the instantly claimed products and method of use unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a modification of the polymer with structurally similar moieties and additional substitutions would alter the nature of the product and thus the unobviousness of the method of making and using it.

Response to Applicant’s Remarks
Applicant has traversed the double patenting rejection of record as set forth above arguing that the claims of ‘851 require a monomer backbone of formula (I) wherein the system has two phenyl groups juxtaposing the central cation (A). The system of ‘851 also require on either side of the phenyl groups at least one branched alkyl and a further linear alkyl that includes the R group. In contrast, the present claims consist of a monomer of formula (I) polymerized alone or with monomer of formula II-IV. This results in significantly different structure in that they are not only two or more cationic moieties, but the present claims also exclude the phenyl groups at the ‘851 locations and present entirely different linkages with the neighboring monomers in the resulting polymer. There is no prima facie case of obviousness based on simple knowledge of more than one cationic group in differing polymer backbones, or other counter ions without a clear motivation in the art of where such groups should be located. There is no teaching in the secondary references that would motivate the artisan to alter the structure of the backbone of ‘851 (Remarks-pages 23-24). 
Applicants arguments are not persuasive. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988 and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Applicant is correct in that the claims of ‘851 require a monomer backbone of formula (I) wherein the system has two phenyl groups juxtaposing the central cation (A) and that the system of ‘851 also requires on either side of the phenyl groups at least one branched alkyl and a further linear alkyl that includes the R group. However, Pourjavadi teaches polymers obtained from monomers which have two cationic moieties with alkyl groups instead of the two phenyl groups attached to a single cationic moiety as in ‘851. Hirano also teaches similar polymers. In view of the teachings of Pourjavadi and Hirano, it would be obvious to the artisan to modify the backbone of the ionic polymer of ‘851 to arrive at the polymers of the present application. In the polymer of ‘851 the various moieties are in a chain as backbone with methyl or alkyl groups as side chains. For the claimed polymers, even though a structure is not given, the monomer has the cationic moieties, the alkyl and vinyl moieties in a chain and should result in the polymer similar to the one in ‘851, except with two cationic groups joined by alkyl groups as in Pourjavadi and Hirano. ‘851 also teaches the cation A that is present in the claimed polymers. From the teachings of Baynes and Delong it is obvious to use such ionic polymers for producing chemicals. Therefore, it is obvious to arrive at the claimed polymers and methods of use by modifying the polymer of ‘851 in view of the secondary references. The rejection is maintained.


Conclusion
1. Pending claims 1-2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 are rejected.
2. Claims 3-7, 10, 14, 18-21, 24-25 and 31-34 have been canceled.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623